Citation Nr: 9906604	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

2.  Entitlement to an increased rating for the service-
connected skin disorder, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for claimed bilateral 
hearing loss.

4.  Entitlement to service connection for a disorder of the 
feet.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and October 1969 to December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In May 1998, the RO granted service connection for nicotine 
dependence.  The veteran contends that service connection is 
warranted for respiratory and heart disorders as secondary to 
the nicotine dependence.  These issues are referred to the RO 
for appropriate action.  

The veteran's representative has also contended that the 
veteran had filed a timely Notice of Disagreement (NOD) 
regarding each of several issues.  Specifically, it was 
contended that the veteran filed an NOD in July 1982 
concerning the RO's June 1982 denial of service connection 
for a nervous disorder, tuberculosis and a heart disorder.  
The representative also argues that the veteran has filed 
timely NODs with regard to denials of service connection for 
vision loss and disability due to Agent Orange exposure.  The 
representative argues that Statements of the Case should be 
issued in this regard.  These issues, including whether 
indeed timely NODs were filed, are referred to the RO for 
appropriate action.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he incurred bilateral hearing loss 
in service.  He maintains that he currently has a hearing 
loss due to loud noises in service.  The veteran contends 
that his skin disorder is more disabling than as currently 
rated.  He complains of constant itching, oozing and scaling 
of the extremities and groin.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim of service connection for bilateral hearing 
loss.  It is also the decision of the Board that the 
preponderance of the evidence is for the claim for increase 
and supports the assignment of a 30 percent rating for the 
service-connected skin disorder.  

(The issues of an increased rating for PTSD and service 
connection for a disorder of the feet are addressed in the 
Remand section of this document.)  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has bilateral hearing disability due to 
disease or injury which was incurred in or aggravated by 
active duty.  

2.  The veteran's service-connected skin disorder is shown to 
be manifested by exudation and constant itching.  

3.  There is no evidence of ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptional repugnancy.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (1998).

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected skin disorder have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118 
including Diagnostic Code 7806 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Hearing loss

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are completely devoid 
of evidence of a hearing loss.  Indeed, at his examination at 
the time of separation, the veteran reported that he had no 
history of hearing loss.  A separation audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

Hertz	500		1000		2000		3000		4000	
	6000
Right	10		5		15		20		10	
	25
Left	10		5		10		15		20		15

The service personnel records show that the veteran served in 
the Republic of Vietnam as in the field of communications.  

There is no medical evidence to establish that the veteran 
had a hearing disability during service.  However, there is 
no medical evidence that the veteran currently has a hearing 
disability for VA purposes.  Quite voluminous VA treatment 
records have been submitted, but none of the records discuss 
complaints of hearing loss. 

No competent evidence has been submitted to support the 
veteran's lay assertions that he currently has a hearing 
disability due to disease or injury which was incurred in or 
aggravated by service.  

The Board is cognizant of the veteran's assertions that he 
currently has bilateral hearing loss which started in 
service.  As a lay person, however, he is not competent to 
offer an opinion as to the questions of medical diagnosis or 
causation presented in this case.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As there is no competent 
evidence of any current hearing disability, the Board finds 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection, the veteran must submit medical evidence 
of a current disability related to a hearing loss which can 
be attributed to his period of service.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Skin disorder

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected skin disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's skin disorder.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.


Facts

The service medical records show that the veteran was seen on 
several occasions for a skin rash involving the lower 
extremities.  It was diagnosed as having tinea cruris.  His 
separation examination shows a history of occasional tinea 
cruris.  In June 1982, the RO granted service connection for 
tinea cruris and assigned a noncompensable rating.  

An April 1984 VA medical report shows that the veteran had a 
lesion biopsied from his right shin.  The diagnosis was 
chronic eczematous dermatitis.  The veteran continued to be 
treated for the dermatitis with secondary scaling and 
hyperpigmentation.  

A June 1988 VA examination report noted the veteran's long-
standing skin disease involving the feet, shins and groin.  
The shins showed isolated areas consistent with chronic 
dermatitis.  In an August 1988 rating decision, the RO 
changed the diagnosis of the service-connected disease to 
eczematous dermatitis and continued the noncompensable 
evaluation.  

The veteran filed this claim for an increase in June 1992.  
Outpatient records show continued treatment for various 
dermatological problems.  He was treated with numerous 
topical medications and lotions.  

A VA examination was conducted in November 1992.  The veteran 
reported a history of surgical removal of "pus bumps" from 
his legs and left upper abdomen.  He noted that he currently 
had one on the left side of his neck.  The examination 
revealed post-inflammatory scarring from his dermatitis.  
There was a pustule on the back of his neck on the left side 
and a scar above the left nipple.  He had several nummular 
eczematous appearing lesions and post-inflammatory macules on 
both lower extremities.  In addition, he had some nummular 
hyperpigmented areas on the dorsum of both feet.  The 
examiners found that the lesions on the feet represented 
post-inflammatory changes secondary to endogenous nummular 
eczema.  The area on the back of the neck was thought to be 
sequelae of folliculitis.  

Based on the November 1992 examination, the RO, in a July 
1993 rating decision, assigned a 10 percent rating for the 
service-connected eczematous dermatitis.  The veteran 
appealed.  

In January 1994, the veteran was seen at the dermatology 
clinic.  It was noted that the veteran had a soft, four 
millimeter papule of the left posterior scalp.  There were 
areas of hyperpigmentation and lichenification on the 
anterior tibial regions, which had essentially resolved.  
There were also areas of post-inflammatory hyperpigmentation 
of the chest and back.  

In March 1994, a hearing was conducted at the RO.  The 
veteran testified that his legs and arms were scaly.  He 
stated that he had spots on his left breast, legs and 
buttocks.  He also complained of dry skin between his legs.  
He testified that he had constant itching and that he 
occasionally would scratch so much that he would bleed.  He 
stated that he had been prescribed several lotions and 
medication for his skin.

In July 1994, another VA examination was conducted.  The 
veteran described chronic recurring pustular lesions on the 
legs, buttocks, back, chest and neck.  The examination 
revealed findings of multiple hyperpigmented macular lesions 
involving the areas described by the veteran.  They varied in 
size from one to three centimeters in diameter.  The most 
current lesion was located on the left lateral ankle; it was 
approximately three centimeters in diameter with a fair 
amount of induration and mild erythema.  The veteran stated 
that the lesions began as small pustular eruptions that 
progressed to the nature of boils before gradually resolving.  
The veteran also had some hypopigmented macular lesions on 
the buttocks.  He described an intermittent irritative 
erythematous rash in the groin which was particularly worse 
in the summertime.  The examiner noted that there were no 
secondary nervous manifestations.  The diagnosis was that of 
hyperpigmented lesions likely due to healed folliculitis 
lesions.  

The veteran's representative submitted color photographs 
which clearly showed hyperpigmented areas of the veteran's 
lower extremities and hypopigmented areas of the buttocks.  
There were also photographs showing a bump on the left side 
of the posterior neck.  

A VA examination was conducted in June 1995.  Because the 
veteran was an employee at the VA Medical Center at which the 
examination took place, the RO noted that the examination was 
void, marked through the examination report and rescheduled 
the examination elsewhere.  The Board is aware of no legal 
authority for not considering evidence once it is made a part 
of the record.  Of course, any actual bias should be 
reflected in the weighing of how probative and credible the 
evidence is.  Thus, the findings of the June 1995 must be 
considered.

The June 1995 VA examination report indicated that the 
veteran complained of constant scratching.  He noted that 
keloids had been removed from his left chest, right calf and 
left buttock in 1992.  The examination revealed areas of 
keratosis pilaris over the shoulders, waist and buttocks, 
bilaterally.  There were post inflammatory hypopigmentation 
changes over the buttocks.  The lower portion of the right 
leg showed a lichenified hyperpigmented plaque.  The 
veteran's face showed hyperpigmented ice-pick-type scarring 
of both malar areas, worse on the right.  Overall, the skin 
had an ashen appearance with slight scale.  The examiner 
diagnosed atopic dermatitis by history; status post keloid 
removals; neurofibroma versus compound nevus of the left 
occipital area; post-inflammatory hypopigmentation and 
hyperpigmentation; and pruritus secondary to atopic 
dermatitis.  

The "rescheduled" VA examination was conducted in August 
1995.  The veteran reported that, every year, he seemed to 
develop more and more dark complexion areas.  The areas would 
itch, then eventually ooze.  He stated that, after oozing, 
the areas often became infected.  He noted that, when he 
sweated, the areas would itch and burn.  The veteran reported 
that areas would get raw, particularly in his groin in the 
summer.  He also reported that an area "came up" on the 
back of his scalp in 1991.  He stated that his face often 
drained pussy, cheesy material on a regular basis.  The 
examination revealed multiple hyperpigmented areas 
generalized throughout the veteran's body.  The areas had 
secondary scaling with post-inflammatory hyperpigmentation 
scattered throughout the back and over the buttock area.  
There also were areas of hypopigmentation over the buttocks 
area.  There was a small keloid on the left posterior scalp 
which also had post-inflammatory hypopigmentation.  There was 
follicular prominence throughout the arms and upper chest.  
The veteran's face had numerous pitting and acne scars 
consistent with previous acne and cyst formation.  There was 
a small cyst palpated on the right cheek subcutaneously.  The 
veteran's skin was generally xerotic with some fine scale.  
The veteran also had scaling between the toes with fissure 
between the fourth and fifth toes, bilaterally.  The examiner 
diagnosed generalized xerosis; eczema; keloid of the left 
posterior scalp; continued acne vulgaris of the face and 
back; and scaly, irritated feet consistent with tinea pedis.  

The evidence of record shows that the veteran has been 
awarded a clothing allowance, because the medications for his 
skin disorder stained his clothes.  

Another VA dermatology examination was conducted in December 
1997.  The veteran complained of a constant itch.  He stated 
that the symptoms were worse in the winter.  It was noted 
that the veteran apparently scratched persistently to the 
point where the skin would break down and become infected, 
with drainage of some serous yellow fluid.  The examiner 
noted that the veteran was using ten different medications or 
lotions to treat his skin disorder.  The examination revealed 
findings of multiple hyperpigmented spots over the chest, 
both anteriorly and posteriorly.  There were no obvious 
papular or macular lesions or ulcerated lesions.  There were 
multiple hyperpigmented spots over the abdomen.  The spots 
were not raised, macular or papular, and there were no 
obvious ulcerations.  Examination of the skin of the buttocks 
revealed findings of multiple hypopigmented spots.  There was 
no skin break down, macules or papules.  There were multiple 
hyperpigmented spots on both legs with multiple scratch 
marks; however, there was no skin break down or ulcerations.  
The assessment was that of eczematous skin lesions.  


Analysis

The veteran's service-connected skin disorder is rated as 10 
percent disabling under 38 C.F.R. § 4.118 including 
Diagnostic Code 7806.  The evaluation depends upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
disease.  A 10 percent rating requires exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, and extensive lesions or marked disfigurement.  The 
assignment of a 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

The Board is of the opinion that the clinical findings 
demonstrate manifestations of symptomatology which warrant 
the assignment of a 30 percent rating for the veteran's 
service-connected skin disorder.  Virtually all of the 
evidence indicates that the veteran has constant itching.  
Furthermore, the evidence shows findings which are reflective 
of extensive lesions and likely disfigurement of a marked 
degree in the Board's opinion.  The record does not include 
findings of ulceration or exfoliation, and the examiners have 
indicated that the veteran had no systemic or nervous 
manifestations as required for the assignment of a 50 percent 
evaluation. The Board also notes that none of the medical 
evidence has shown that the veteran's loss of skin color was 
so disfiguring as to be exceptionally repugnant such that a 
50 percent rating would be warranted.

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.



ORDER

As a well-grounded claim has not been submitted, service 
connection for bilateral hearing loss is denied.
-
An increased rating of 30 percent for the service-connected 
skin disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.



REMAND

In May 1998, the RO granted service connection for nicotine 
dependence.  In assigning a rating for the nicotine 
dependence, the RO noted that the rating was already part of 
the 30 percent evaluation for PTSD.  The veteran's 
representative argues that the two service-connected 
disabilities are separate and distinct and should be rated 
separately.  The RO must consider whether the symptomatology 
associated with the PTSD and nicotine dependence is 
duplicative of or overlapping of each other, or whether it is 
distinct and separate, thus warranting separate ratings 
without violating the pyramiding provision of 38 C.F.R. 
§ 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran testified that he first received treatment for a 
foot disorder which was caused by his boots in Vietnam.  He 
indicated that it was hallux valgus and that his feet had 
bothered him ever since.  There is no evidence in the service 
medical records of any such treatment.  An October 1992 VA 
radiology report showed an impression of mild hallux valgus 
and mild distal joint space narrowing of the interphalangeal 
joints.  It appears from the record that the veteran had at 
least three tours of duty in Vietnam and that, at least for a 
portion of his service, he was a combat telecommunications 
center operator.  

The RO has not addressed whether the veteran had combat 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) addressed the provisions of 
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998) in Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed.Cir. 1996).  In discussing 
the statutory provisions, the Federal Circuit noted that the 
statute sets forth a three-step analysis e 
determined whether this evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  If both of these inquiries are 
satisfied, a factual presumption arises that the alleged 
injury or disease is service-connected.  Third, it must be 
determined whether the government has met its burden of 
rebutting the presumption of service-connection by "clear 
and convincing evidence to the contrary."  Id. 

If following the three-step analysis, it is determined that 
the veteran incurred or aggravated hallux valgus in service, 
the analysis does not end there.  There also must be evidence 
of current disability and of a nexus to service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since April 
1998 and nicotine dependence and for a 
bilateral foot disorder since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD 
and nicotine dependence.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  The examiner must carefully 
delineate and differentiate the symptoms 
caused by the PTSD from those caused by 
the nicotine dependence.  Moreover, the 
psychiatrist must identify the frequency 
and severity of all findings associated 
with the PTSD and the nicotine 
dependence, as well as enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Then, the RO should schedule the 
veteran for a special VA examination by a 
podiatrist to determine the nature and 
likely etiology of the claimed foot 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current foot disability is 
related to disease or injury in service, 
as claimed by the veteran.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  Then the RO should review the issues 
remaining on appeal.  The RO should 
consider assigning separate evaluations 
for the disability associated with the 
PTSD and the disability associated with 
the nicotine dependence.  In reviewing 
the service connection issue, the RO 
should consider the provisions of 
38 U.S.C.A. § 1154(b) as discussed in 
Collette v. Brown, 82 F.3d 389, 392-93 
(Fed.Cir. 1996).  If the issues on appeal 
remain denied, the veteran and his 
representative should be furnished with 
an appropriate Supplemental Statement of 
the Case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 17 -


